Citation Nr: 1133928	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hearing loss in the right ear, to include consideration under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus in the right ear under the provisions of 38 C.F.R. § 3.321(b)(1). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for right ear hearing loss and for tinnitus of the right ear, and assigned initial schedular disability evaluations of 10 percent for each. 

Historically, the Veteran's June 2007 original claim requested service connection for hearing loss in each ear.  Unfortunately, the December 2007 rating decision which is appealed did not address entitlement to service connection for hearing loss in the left ear and, so, under 38 C.F.R. § 3.160(c) (2010) (defining a pending claim as "[a]n application, formal or informal, which has not been finally adjudicated.") that claim remains pending.  See also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

This matter was previously before the Board in August 2010 at which time entitlement to a higher schedular rating for tinnitus, in excess of the initial 10 percent schedular rating, was denied.  The Board remanded the claims for an initial schedular rating in excess of 10 percent for hearing loss in the right ear, to include consideration under 38 C.F.R. § 3.321(b)(1), and entitlement to an initial rating in excess of 10 percent for tinnitus in the right ear under the provisions of 38 C.F.R. § 3.321(b)(1), for the purpose of considering referral of those claims under 38 C.F.R. § 3.321(b)(1).  The RO did so in the February 2011 Supplemental Statement of the Case (SSOC), declining to refer those claims under the provisions of 38 C.F.R. § 3.321(b)(1).  

However, upon further consideration, it must be noted that the August 2010 Board decision did not specifically adjudicate entitlement to an initial rating in excess of 10 percent for hearing loss in the right ear on a schedular basis.  Thus, this claim also remains pending.  

The claim of service connection for hearing loss of the left ear has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (RO).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that generally the evaluation of service-connected hearing loss in one ear (in this case the service-connected right ear) requires that hearing acuity in the nonservice-connected ear (in this case the left ear) is regarded as normal.  However, this is not the case if service connection is in effect for hearing loss in both ears.  As to this, the September 2007 VA audiometric evaluation yielded an opinion that the Veteran's dip in threshold levels at 6,000 Hertz, measured in decibels, was consistent with his history of military noise exposure, although he denied having any tinnitus in the left ear.  

Accordingly, the adjudication of entitlement to an initial schedular rating in excess of 10 percent for hearing loss in the right ear must be deferred pending adjudication of the claim for service connection for hearing loss in the left ear, inasmuch as the methodology for determining the appropriate disability rating is dependent upon whether service connection is in effect for hearing loss in one ear or in both ears. 

Also, subsequent to the most recent SSOC in February 2011, the Veteran requested, in April 2011, that additional VA records be obtained in consideration of his appeal.  He requested that a March 29, 2011, Progress Note from an audiologist at the Boston, Massachusetts, VA medical facility be obtained, as well as a March 22, 2011, record of an "Adult Nurse Practitioner" at the Brockton, Massachusetts, VA facility.  

An up-to-date VA examination for rating purposes is needed when required to verify the current severity of service-connected disabilities or when evidence indicates a material change in the disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Such is the case here, inasmuch as the last VA audiometry evaluation of the Veteran for rating purposes was in 2007, more than four years ago.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records specified by the Veteran, i.e., a March 29, 2011, Progress Note from an audiologist at the Boston, Massachusetts, VA medical facility be obtained, as well as a March 22, 2011, record of an "Adult Nurse Practitioner" at the Brockton, Massachusetts, VA facility.  These should be associated with the claim file. 

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected hearing loss in the right ear.  If needed, the claims folder should be made available.  

a.  The audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b.  The examiner should then provide an opinion as to the effect the Veteran's hearing loss has on his ability to work and his daily life.  In doing so, the examiner should opine to what extent, if any, the Veteran's hearing loss causes functional or occupational impairment.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale.  

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  

4.  The RO must adjudicate the claim of entitlement to service connection for hearing loss in the left ear.  

The Veteran and his representative are advised that, since the claim of service connection for hearing loss in the left ear has not yet been adjudicated, no appeal has been initiated and that should service connection for hearing loss in the left ear be denied, an appeal must be initiate by filing a Notice of Disagreement (NOD); and, after the issuance of a Statement of the Case addressing that matter the appeal must be perfected by filing a Substantive Appeal, VA Form 9 (which will be provided with the SOC) or its equivalent.  If both of the actions, i.e., filing an NOD and, after the issuance of an SOC, the filing of a Substantive Appeal, are not accomplished, the Board will not have jurisdiction over the claim of service connection for hearing loss in the left ear.  

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims of:

(a) entitlement to an initial schedular rating in excess of 10 percent for hearing loss of the right ear (or, should service connection for granted for hearing loss in the left ear, entitlement to a schedular rating in excess of whatever initial schedular rating may be assigned for bilateral hearing loss); 

(b) consideration of the provisions of 38 C.F.R. § 3.321(b)(1) for the purpose of extraschedular entitlement to a rating in excess of 10 percent for hearing loss in the right ear (or, should service connection be granted for hearing loss in the left ear, consideration of referral of the case under 38 C.F.R. § 3.321(b)(1) for an extraschedular rating in excess of whatever initial schedular rating may be assigned for bilateral hearing loss); and 

(3) consideration of the provisions of 38 C.F.R. § 3.321(b)(1) for the purpose of extraschedular entitlement to a rating in excess of 10 percent for tinnitus in the right ear.  

6.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate SSOC containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  

The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

